             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        NO. 1:18-CV-994

John Bone, et al.,                         )
           Plaintiffs,                     )
                                           )    Defendant UNCHCS’s
                                           )    Motion for Judgment
                                           )    on the Pleadings
                  v.                       )    Fed. R. Civ. P. 12(c)
                                           )
                                           )
University of North Carolina               )
Health Care System, et al.,                )
            Defendants.                    )


      A decision of the United States Supreme Court issued after this Court’s

rejection (Doc. 57) of the University of North Carolina Health Care System’s

(UNCHCS) Objection to the Magistrate Judge’s Recommended Disposition

(Doc. 51) now obliges the Court to order complete judgment as a matter of law

on the pleadings in favor of UNCHCS. This motion rests on the pleadings alone

and references nothing outside of them. Because “judicial economy weigh[s] in

favor of a stay [where] resolution of the pending Motion [] will potentially

terminate th[e] action,” Warner v. Midland Funding, LLC, No. 1:18CV727,

2019 WL 8560152, at *2 (M.D.N.C. Mar. 18, 2019), UNCHCS by separate

motion moves the Court to stay all its discovery obligations until decision on

the present motion. UNCHCS does not request a stay of the early mediation

provided for in the scheduling order. (Doc. 66)

                                  Page 1 of 7


     Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 1 of 7
      The Plaintiffs have sued UNCHCS for “denying blind individuals an

equal opportunity to access their health care information,” by allegedly failing

to timely provide documents in “alternative formats such as Braille or large

print.” (Doc. 18, Am. Compl., §§ 1, 3)

      In its Objection, UNCHCS contended (a) that under Fourth Circuit

precedent, a “district court correctly applie[s] a ‘but-for’ causation standard” to

claims brought under 42 U.S.C. § 12132 (Americans with Disabilities Act), 29

U.S.C. § 794(a) (Rehabilitation Act), and 42 U.S.C. § 18116 (Affordable Care

Act), and (b) that under that correct standard the Plaintiffs’ Amended

Complaint fails to state any claims upon which relief can be granted. (Doc. 51,

pp 15-24) Gentry v. E. W. Partners Club Mgmt. Co. Inc., 816 F.3d 228, 234-35

(4th Cir. 2016) (citing Gross v. FBL Financial Services, Inc., 557 U.S. 167, 129

S.Ct. 2343, 174 L.Ed.2d 119 (2009)).

      The Magistrate Judge in recommending rejection of UNCHCS’s Motion

to Dismiss (Doc. 20) had erroneously interpreted the words of the statutes—

“by reason of” and “solely by reason of”—to have established a “motivating

cause” standard (Doc. 44, pp 40-41). The Court adopted the recommendation

“in accord with the Magistrate Judge’s report.” (Doc. 57) This is in direct

conflict with Gentry, which held that the “ADA's text does not provide that a

violation occurs when a[ Defendant] acts with mixed motives.” Id. (adopting


                                   Page 2 of 7


     Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 2 of 7
the Sixth Circuit's conclusion in Lewis v. Humboldt Acquisition Corp., 681 F.3d

312, 320-2 (6th Cir.2012) (en banc) (Sutton, J.) that the ADA’s legislative

history shows the act does not incorporate Title VII's “motivating factor”

standard).

      Any doubt about the correct standard under which the Court should

evaluate the sufficiency of the Amended Complaint has decisively been put to

rest by the Supreme Court’s intervening, analogous holding that to prevail on

a claim alleging violation of the requirement that “[a]ll persons…shall have

the same right…to make and enforce contracts,” 42 U.S.C. § 1981, “a plaintiff

must initially plead and ultimately prove that, but for race, it would not have

suffered the loss of a legally protected right.” Comcast Corp. v. Nat'l Ass'n of

African Am.-Owned Media, 140 S. Ct. 1009, 1019, 206 L. Ed. 2d 356 (2020).

      The phrase “by reason of,” the Comcast Court elsewhere stated,

“indicate[s] a but-for causation requirement,” id., 140 S. Ct. at 1015 (citing

Gross, 557 U.S. at 176–177, 129 S.Ct. 2343, 174 L.Ed.2d 119); and it is a

“mistaken premise that a process-oriented right”—here the provision of certain

information in the process of accessing health care—“necessarily pairs with a

motivating factor causal standard.” Id. at 1018.

      Drafted on the basis of this false premise, the Amended Complaint

nowhere alleges, implicitly or explicitly, that UNCHCS would have responded


                                  Page 3 of 7


     Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 3 of 7
differently toward blind individuals’ requests for timely alternative-format

documents   “but for” their disability. As explained in more detail in the

accompanying memorandum, the Amended Complaint therefore fails to state

any claims upon which relief can be granted, and judgment should be rendered

on the pleadings in favor of UNCHCS (and, incidentally, also in favor of

Defendant Nash Hospitals, Inc.).

     WHEREFORE, UNCHCS pursuant to Fed. R. Civ. P. 12(c) respectfully

requests the Court to render judgment on the pleadings in favor of UNCHCS

on all counts asserted against it in the Amended Complaint.

     Respectfully submitted this the 16th day of June, 2020.


                                    JOSHUA H. STEIN
                                    ATTORNEY GENERAL

                                    /s/ Milind K. Dongre
                                    ___________________________________
                                    Milind K. Dongre
                                    Assistant Attorney General
                                    North Carolina Department of Justice
                                    Attorney for UNC Health Care System
                                    101 Manning Dr., Medical Wing E
                                    Chapel Hill, North Carolina 27514
                                    (984) 974-2085
                                    N.C. State Bar No. 38968
                                    milind.dongre@unchealth.unc.edu




                                   Page 4 of 7


     Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 4 of 7
                            Certificate of Service

     The undersigned hereby certifies that on the date shown below a copy of
the foregoing Defendant UNCHCS’s Motion for Judgment on the
Pleadings was electronically filed with the Clerk of Court using the CM/ECF
system.

      It is further certified that on the date shown below a copy of the foregoing
Defendant UNCHCS’s Motion for Judgment on the Pleadings was
served upon counsel for all other parties, all of whom are registered CM/ECF
users, electronically pursuant to LR 5.3(c)(3).


EVE L. HILL
BROWN, GOLDSTEIN & LEVY, LLP
120 E. BALTIMORE STREET
SUITE 1700
BALTIMORE, MD 21202
410-962-1030
410-385-0869 (fax)
ehill@browngold.com

HOLLY A. STILES
DISABILITY RIGHTS NORTH CAROLINA
3724 NATIONAL DRIVE, SUITE 100
RALEIGH, NC 27612
919-856-2195
919-856-2244 (fax)
holly.stiles@disabilityrightsnc.org

JAMES O. STRAWBRIDGE
BROWN, GOLDSTEIN & LEVY, LLP
120 E. BALTIMORE STREET
SUITE 1700
BALTIMORE, MD 21201
410-962-1030
410-385-0869 (fax)
jstrawbridge@browngold.com



                                   Page 5 of 7


     Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 5 of 7
CHELSEA J. CRAWFORD
BROWN, GOLDSTEIN & LEVY, LLP
120 E. BALTIMORE STREET
SUITE 1700
BALTIMORE, MD 21202
410-962-1030
410-385-0869 (fax)
ccrawford@browngold.com

LISA GRAFSTEIN
DISABILITY RIGHTS NORTH CAROLINA
3724 NATIONAL DRIVE, SUITE 100
RALEIGH, NC 27612
919-856-2195
919-856-2244 (fax)
lisa.grafstein@disabilityrightsnc.org

CHRISTOPHER A. HODGSON
DISABILITY RIGHTS NORTH CAROLINA
3724 NATIONAL DRIVE, SUITE 100
RALEIGH, NC 27612
919-856-2195
919-856-2244 (fax)
chris.hodgson@disabilityrightsnc.org

JESSICA P. WEBER
BROWN, GOLDSTEIN & LEVY, LLP
120 E. BALTIMORE STREET
SUITE 1700
BALTIMORE, MD 21201
410-962-1030
410-385-0869 (fax)
jweber@browngold.com




                               Page 6 of 7


    Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 6 of 7
DENA BETH LANGLEY
BROOKS PIERCE MCLENDON HUMPHREY & LEONARD
POB 26000
GREENSBORO, NC 27420-6000
336-271-3190
336-232-9090 (fax)
blangley@brookspierce.com

SARAH M. SAINT
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD
230 NORTH ELM STREET, SUITE 2000
GREENSBORO, NC 27401
336-271-3197
336-232-9197 (fax)
ssaint@brookspierce.com


    This the 16th day of June, 2020.



                                JOSHUA H. STEIN
                                ATTORNEY GENERAL

                                /s/ Milind K. Dongre
                                ___________________________________
                                Milind K. Dongre
                                Assistant Attorney General
                                North Carolina Department of Justice




                               Page 7 of 7


   Case 1:18-cv-00994-TDS-LPA Document 68 Filed 06/16/20 Page 7 of 7
